MEMORANDUM **
James Russell Bradbury appeals from the district court’s judgment and 120-month sentence imposed following his guilty-plea conviction for possession of visual depictions of minors engaged in sexually explicit conduct, in violation of 18 U.S.C. §§ 2252(a)(4)(B), (b)(2), and 2256, and making false statements, in violation of 18 U.S.C. § 1001.
*628Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Bradbury’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Bradbury did not file a pro se brief and the Government did not file an answering brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.